NUMBER 13-02-165-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

LEOPOLDO RODRIGUEZ MATA,                                              Appellant,

v.
 
THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 275th District Court of Hidalgo County, Texas.
                                                                                                                      

CONCURRING MEMORANDUM OPINION

Before Justices Yañez, Castillo, and Garza
Concurring Memorandum Opinion by Justices Yañez and Garza
 
Although we agree that the judgment of the trial court should be affirmed, we do not
join the opinion of our colleague in any respect.  We concur with the panel’s judgment, but
we have serious reservations about our colleague’s opinion that prevent us from approving
it as the opinion of the panel.   
I.  Superfluous Facts 
Appellate opinions must be “as brief as practicable.”  Tex. R. App. P. 47.1.  However,
our colleague’s opinion recites procedural events and facts which are simply unnecessary
to final disposition of the appeal.  See id.  Although, in general, appellate courts should
“show their work,” our colleague’s recitation of unnecessary facts clouds her disposition of
the issues on appeal and prompts us to note that a lengthy opinion is assuredly no
substitute for a well-reasoned decision.  See Sims v. State, 99 S.W.3d 600, 604 (Tex.
Crim. App. 2003).  
II.  Dicta
Our colleague’s opinion also includes unnecessary statements of the law and
hypothetical resolutions of legal issues, even though appellate opinions must address only
the “issues raised and necessary to final disposition of the appeal.”  Tex. R. App. P. 47.1. 
This is no mere procedural guideline; it is a rule derived from the Separation of Powers
Clause of the Texas Constitution, which prohibits Texas courts from issuing advisory
opinions.  See Tex. Const. art. II, § 1; Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 444 (Tex. 1993).  We have no subject-matter jurisdiction to issue opinions
which do not bind the parties.  See Tex. Ass’n of Bus., 852 S.W.2d at  444.  Because our
colleague’s opinion ventures to decide issues which are unnecessary to final disposition
of the appeal and which will not bind the parties, it is, to the same extent, a constitutionally-prohibited judicial advisory opinion.   
 
 
 
III.  Conclusion Accordingly, we do not join the opinion of our colleague.  We concur in the result
only. 
LINDA REYNA YAÑEZ,
                                                                           Justice
 
DORI CONTRERAS GARZA,
                                                                           Justice
 
Do not publish. 
Tex.R.App.P. 47.2(b)
Concurring Memorandum Opinion delivered 
and filed this the 12th day of May, 2005.